DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 11/05/20 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
At 0034 line 2 “form” should read --from--.
	In the claims:
At claim 7 line 4 “additional” should read --addition--.
At claim 7 line 5 “another other end” should read --another end--.
At claims 8-16 line 1 “A method” should read --The method--.
At claim 8 line 5 “dummy harnesses” should read --the dummy harness--.
At claim 14 line 1 “claimed claim 7” should read --claimed in claim 7--.

Allowable Subject Matter
Claims 7-16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
SIVERTSEN (US 2010/0265051, provided by Applicant on 11/05/20 IDS) and AKAZAKI (US 9,429,122) are considered to be the closest prior art of record.
OISHI discloses a method of determining an electrical resistance of an actual harness (step 304, 0029 lines 7-10).
AKAZAKI teaches an actual harness (col. 14 line 37), in an engine system (col. 6 line 9), said actual harness connecting an Engine Control Unit (ECU) (col. 14 line 38) to a solenoid operated valve (30, col. 14 lines 38-39 and col. 7 lines 5-6 and 10).
The prior art fails to teach or render obvious the claim limitation “said method comprising: a) providing, in additional to the actual harness, a dummy harness connected at one end to the ECU and at another other end to a terminal connection in the vicinity of the solenoid operated valve; b) determining an estimated RMS current through the actual harness; c) passing a current through the dummy harness such that heat exchange to the environment is substantially the same as that in the actual harness; d) measuring power consumption in the dummy harness; e) determining a resistance of the actual harness from the results from steps b) and d)” in the manner defined in the instant amended claim 7.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747